Citation Nr: 1114480	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  10-16 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of thyroid cancer, including as secondary to service-connected post-operative residuals, exploratory laparotomy with right hemicolectomy and resection of right middle colic vein, history of carcinoma of the cecum and/or service-connected status post right partial hemithyroidectomy, or as due to radiation exposure in service.

2.  Entitlement to service connection for residuals of hysteroscopy and early menopause, claimed as secondary to service-connected benign cyst, right ovary.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1979 to November 1994 and from July 1996 to November 2000.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).  In November 2010, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  At the videoconference hearing, the Veteran sought, and was granted, a 90 day abeyance period for the submission of additional evidence.  In February 2011 she submitted additional evidence without a waiver of RO consideration.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if any action on her part is required.


REMAND

The Veteran alleges that she has residuals of hysteroscopy and early menopause secondary to service-connected benign cyst, right ovary.  She also alleges that she has residuals of thyroid cancer secondary to service-connected post-operative residuals, exploratory laparotomy with right hemicolectomy and resection of right middle colic vein, history of carcinoma of the cecum and/or service-connected status post right partial hemithyroidectomy.  Alternatively, she claims that her thyroid cancer is related to exposure to radiation during service; she specifically claims that she sustained "low radiation poison exposure" while on active duty with the 4450th Tactical Fighter Group, from 1981 to 1985, when she worked on the "Top Secret" F117A project.  

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In testimony at the November 2010 videoconference hearing, the Veteran claimed that the same symptoms (heavy periods, sweating and chronic fatigue) which resulted in her inservice treatment for a benign cyst, right ovary, continued after discharge and resulted in her 2005 surgery (hysteroscopy).  A May 2009 VA examination report and opinion did not address the Veteran's contention of treatment for related symptoms in service or her complaints of heavy periods and chornic fatigue.  [Notably, her claim of heavy periods appears to conflict with her claim of early menopause and requires clarification.]  

Similarly, although a May 2009 VA examination and opinion addressed whether the Veteran's thyroid cancer was caused by her service-connected hemithyroidectomy, they did not address whether (as the Veteran claims) it is secondary to post-operative residuals, exploratory laparotomy with right hemicolectomy and resection of right middle colic vein, history of carcinoma of the cecum.  Accordingly, further development of the medical evidence in this matter is necessary.

Regarding the Veteran's allegation that thyroid cancer is secondary to radiation exposure in service, it is noteworthy that service connection for a disability based on ionizing radiation exposure during service may be established in one of three ways: (a) presumptively service connected under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) for radiation-exposed veterans, (b) directly service connected after specified development procedures are conducted under the special framework of 38 C.F.R. § 3.311 if the claimed condition is a radiogenic disease, or (c) directly service connected by showing that the disease was incurred in, or aggravated by, service.
A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  The term "radiation-risk activity" includes (1) on-site participation in a test involving the atmospheric detonation of a nuclear device; (2) the occupation of Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946; (3) internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; and (4) certain service on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service on Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).

A Veteran is entitled to special development under 38 C.F.R. § 3.311 if such Veteran has a radiogenic disease as listed under 38 C.F.R. § 3.311(b)(2)(i)-(xxiv), and the disease manifested during certain specified periods as defined under 38 C.F.R. § 3.311(b)(5) (thyroid cancer is listed as a radiogenic disease and must become manifest 5 years or more after exposure.)  The Veteran's thyroid cancer satisfies 38 C.F.R. § 3.311(b)(5).  As the Veteran does not claim that her exposure was from atmospheric nuclear weapons test participation or the occupation of Hiroshima and Nagasaki, the development required here falls under 38 C.F.R. § 3.311(a)(2)(iii).  Under § 3.311(a)(2)(iii) a request must be made for any available records concerning the Veteran's exposure to radiation, which includes (but is not limited to) any DD Form 1141 (that is, Record of Occupational Exposure to Ionizing Radiation) and other records which may contain information pertaining to the Veteran's radiation dose exposure in service.  All records are then to be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible.  After such development, if it is determined that the Veteran was exposed to ionizing radiation and as she subsequently developed thyroid cancer after service, the claim should be forwarded to the Under Secretary for Benefits for consideration of the claim.  The Under Secretary for Benefits, after a consideration of the factors of the case, may then request an advisory medical opinion from the Under Secretary for Health.

Notably the May 2009 VA examination report states that "previous radiation exposure to the neck, iodine deficiency increases the risk to develop this [thyroid] cancer."  Similarly, a January 2011 statement from a physician who treated the Veteran at Nellis Air Force Base notes that "there is epidemiologic data substantiating an association of head and neck irradiation exposure with papillary thyroid carcinoma".  The physician cites "epidemiologic data from WWII and more recently from Chernobyl radiation accident substantiating increased papillary thyroid carcinoma incidence in the individuals living in the geographic areas of exposure."  The January 2011 statement includes the conclusion that "it may be that she has had radiation exposure...and this radiation exposure may be related to development of papillary thyroid carcinoma and maybe even carcinoid tumor."  

The record reflects the Veteran receives ongoing treatment.  The most recent treatment records associated with the claims file are dated in 2009 (from Michael O'Callaghan Federal Hospital and Las Vegas VA Medical Center).  As updated VA treatment records may contain pertinent information, and are constructively of record, they must be secured.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant to obtain the names and addresses of all VA, private, or other government health care providers and treatment centers where she has been treated for any cancer or gynecologic condition since her discharge from service in November 2000.  After securing any necessary release(s), the RO should obtain copies of complete clinical records that have not been previously secured from the identified sources.  If any private provider does not respond to the RO's request for records the Veteran has identified, the Veteran should be so notified, and advised that ultimately it is her responsibility to ensure that such records are received.

2.  The RO should then process the radiation exposure related claim in accordance with the guidelines in 38 C.F.R. § 3.311(a)(2)(iii), and 38 C.F.R. § 3.311(c), as indicated.

3.  If the benefit sought is not granted based on the development under # (2), above, the RO should arrange for the Veteran's claims file to be forwarded to an oncologist for review and an advisory medical opinion.  Based on a review of the record (to include the May 2009 VA examination report and the January 2011 statement by the physician who treated the Veteran at Nellis Air Force Base), the consulting physician should offer opinions responding to the following:

a)  Is it at least as likely as not (a 50 %or better probability) that the Veteran's thyroid cancer is related to her active duty service/exposure to environmental factors therein?

b)  Is it at least as likely as not (a 50 % or better probability) that the thyroid cancer is related to (caused or aggravated by) the Veteran's service-connected post-operative residuals, exploratory laparotomy with right hemicolectomy and resection of right middle colic vein, history of carcinoma of the cecum and/or service-connected status post right partial hemithyroidectomy?  

Please explain the rationale for all opinions in detail, citing to supporting factual evidence, as indicated.

4.  The RO should also arrange for a gynecologic examination of the Veteran to determine the etiology of her gynecological disorders, including residuals of hysteroscopy, and complaints of early menopause, heavy periods, sweats, and chronic fatigue.  All pertinent symptoms/findings should be reported in detail.  The examiner should provide an opinion that responds to the following:

a) Please identify each gynecologic disability entity shown by the record (this should address residuals of hysteroscopy and complaints of early menopause, heavy periods, sweats, and chronic fatigue).   

b) As to each diagnosed entity please opine whether it is at least as likely as not (50 % or better probability) that such is related to the symptoms noted during the Veteran's active duty service?  

c) As to each diagnosed entity, is it at least as likely as not (a 50 %or better probability) that such is secondary to her service-connected benign cyst, right ovary?  

5.  After the development sought above is completed, the RO should review the record and readjudicate the matters on appeal.  If either claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

